DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Status of Claims
Applicant's amendments to the claims, filed February 10, 2021, are acknowledged. Claims 1, 5, 8, and 10 are amended. Claims 3, 7, 11 and 12 are cancelled and Claims 15-18 are newly added. Claim 10 and newly added claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, directed to a hot-dip coating line, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2020. Claims 1-2, 4-6, 8-10 and 13-18 are pending, with Claims 1-2, 4-6, 8-9,13-16 currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and therefore dependent claims 2, 4-6, 8-9 and 14-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear from the amended claim language what the range for the temperature of the inner wall and upper portion of the snout should be. It is unclear if the minimum temperature of the snout at an inner wall is to be the temperature of the molten bath minus 150C, or if the claim requires that the maximum temperature of the inner wall be the temperature of the molten bath minus 150C. For the interpretation that the inner wall be at least the temperature of the bath -150C, i.e., the minimum temperature of the inner wall being the temperature of the molten bath -150C, it is unclear if minimum temperature of the snout at an upper portion is to be the temperature of the molten bath minus 100C, or if the claim requires that the maximum temperature of upper portion be the temperature of the molten bath minus 100C. For the interpretation that the upper portion be at least the temperature of the bath -100C, i.e., the minimum temperature of the upper potion being the temperature of the molten bath -100C, it is unclear if a temperature therefore higher than the molten bath would read on the claimed limitations. Examiner interprets wherein the claims require that the temperature of the inner wall of the snout is at or higher than a temperature 150C less than the temperature of the molten bath, and wherein the temperature of the upper portion of the snout is at or higher than a temperature 100C less than the temperature of the molten bath.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boston (cited in IDS of 10/12/2017, US 4,557,953) in view of Kondo (cited in IDS of 10/12/2017, JP H0-8176773 A, Machine Translation provided).
Regarding Claims 1, 15 and 16, Boston discloses a continuous hot-dip metal coating method comprising: 
continuously annealing a steel strip in an annealing furnace; and continuously supplying the steel strip after the annealing into a coating tank containing a bath of molten metal, to metal-coat the steel strip, wherein while the steel strip traveling from the annealing furnace to the molten metal bath passes through a space defined by a snout that is located on a steel strip delivery side of the annealing furnace and has an end immersed in the molten metal bath (see Fig. 1, continuous line for steel strip (ferrous strip 9) supplied from furnace section 3 which is then after introduced to zinc bath 7 by travelling through snout 5 located on delivery side of furnace 3 with exit end immersed in zinc bath 5); and wherein
oxidizing gas is supplied into the snout (“atmosphere containing water vapor, hydrogen and preferably…nitrogen, is maintained within the snout” Col. 3, lines 38-40; “water vapor will oxidize the molten zinc metal surface within snout 5…maintaining a snout atmosphere which is oxidizing to zinc vapor” Col. 3, lines 53-59).
Boston further discloses wherein oxidizability of the oxidizing gas is changed depending on an operation condition (Col. 2, lines 15-27; Col. 3, lines 58-59; controlling the dew point and maintaining oxygen atmosphere at a specific ratio range, such that the operation forms zinc oxide but does not result in oxidizing the strip, reads on changing the oxidizing gas to fit the operation conditions; To be clear, it would be obvious to one of ordinary skill in the art at the time that the invention was filed to adjust the 

Boston additionally teaches wherein the steel strip is cooled to about 860F (460C) upon entering the snout, but does not disclose the temperature characteristics of the snout or the plating bath, and therefore does not specifically disclose wherein a temperature of an inner wall surface of the snout is maintained at (Claim 1) a temperature of the molten metal bath -150C, or more, or further (Claim 15), at a temperature of the molten metal bath -150C, or more and a temperature of the molten bath (+0C) or less, and an atmospheric temperature of an upper portion in the snout is maintained at (Claim 1) the temperature of the molten metal bath -100C, or more, or further (Claim 16) the temperature of the molten metal bath -100C, or more, and the temperature of the molten bath +100C, or less.
.
Kondo teaches wherein controlling the atmosphere and inside wall temperatures of the snout to be nearly the same as the plating bath, such as within a range of -150C from the plating bath temperature, and for example, a temperature of -100C below the plating bath temperature, one can reduce adhesion of metal ashes on the inside wall of the snout and prevent surface defects on the surface of the steel strip (see Abstract; para. [0024]). Further, Kondo teaches a zinc plating bath 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have held the inside wall temperature and atmosphere, including that of the upper portion, of the snout to be within -150C of the plating bath temperature, such as 100C less than the plating bath temperature, and wherein the inside wall temperature and atmosphere of the snout are nearly the same as that of the plating bath temperature, as taught by Kondo, for the invention disclosed by Boston. One would have been motivated to do this in order to reduce metal ash adhesion on the snout and to reduce surface defects on the steel strip. Further, it would have been obvious to one of ordinary skill in the art that the snout inner wall surface and atmosphere within the snout be kept at the same temperature as required for the steel strip entering the plating bath. It is well known in the art to control the temperature of the steel strip to be as close to the temperature of the plating bath as possible. For example, Boston teaches that the steel strip after annealing is cooled to 860F (or 460C) and Kondo teaches wherein a zinc plating bath temperature is 460C. It would have been obvious to one of ordinary skill in the art to maintain snout temperature characteristics, such as upper portion atmosphere temperature and inner wall temperature, such that they were also 460C to maintain a minimum deviation of the steel strip temperature to the molten bath temperature. To maintain the snout inner wall temperature and upper portion atmosphere temperature at the same temperature of 460C, as is the temperature of the molten bath and the steel strip, would have been obvious to one of ordinary skill in the art. An inner wall and upper portion of the snout maintained at a temperature of 100C less than the plating bath to a temperature nearly the same or the same temperature of the plating bath, reads on the claimed limitations of the inner wall and snout temperatures for Claims 1, 15 and 16.

Regarding Claim 2, Boston discloses wherein the oxidizing gas comprises any one of nitrogen gas containing water vapor and nitrogen-hydrogen mixed gas containing water vapor (“atmosphere containing water vapor, hydrogen and preferably…nitrogen, is maintained within the snout” Col. 3, lines 38-40; “water vapor will oxidize the molten zinc metal surface within snout 5…maintaining a snout atmosphere which is oxidizing to zinc vapor” Col. 3, lines 53-59).

Regarding Claim 4, Boston, wherein an amount of the water vapor in the oxidizing gas is changed depending on the operation condition (Col. 2, lines 17-37; controlling the dew point and atmosphere by maintaining a particular water vapor ratio, such that the operation forms zinc oxide but does not result in oxidizing the strip or escape of atmosphere, reads on changing the amount of water vapor in the oxidizing gas to fit the operation conditions pertaining to specifically the molten bath being zinc, and the chemistry (ferrous portions) of the steel strip. To be clear, it would be obvious to one of ordinary skill in the art at the time that the invention was filed to adjust the oxidizing gas and the water vapor, such that it was modified to suit the operation conditions of the zinc metal bath and the iron content or oxidizability of the steel strip, such that it also meet the requirements of the water vapor and atmosphere control ranges and dew points, as taught by Boston.

Regarding Claim 5, Boston discloses wherein preliminarily investigating, for each operation condition, a relationship between a dew point in the snout and an amount of a defect caused by non-coating of the steel strip metal-coated under the operation condition, to determine a target dew point in the snout under the operation condition, before the step of continuously annealing the steel strip (one of ordinary skill in the art would recognize that preliminary testing to formulate which dew points are suited for which conditions of operation would occur prior to the official annealing of the steel strip to be manufactured for the actual consumer or industry; additionally, see Example 4, wherein the atmosphere and dew point were adjusted which resulted in less Zn in the atmosphere), 
wherein an amount of the water vapor in the oxidizing gas is determined based on the target dew point determined for the each operation condition (Col. 2, lines 15-37; see preliminary investigating in Examples 1-5 which were performed to determine the target dew points and water vapor/oxidizing gas ratios found to be suited for the operation conditions of specifically the zinc molten bath, and further, the annealing conditions (temperature of the steel strip). 

Regarding Claim 6, Boston discloses wherein when the operation condition is switched over, the amount of the water vapor in the oxidizing gas is changed based on the target dew point corresponding to 

Regarding Claims 8, 13 and 14, Boston discloses wherein the operation condition is a chemical composition of the steel strip (Col. 2, lines 15-37; Boston teaches wherein the operation conditions are conditions pertaining to the component of the molten metal bath and the ferrous quality of the steel strip, which reads on the chemical composition of the steel strip, namely the zinc molten metal bath, such that the conditions specifically are oxidizing for zinc vapor and not the steel strip). Further it would be obvious to one of ordinary skill in the art that some steel compositions may be slightly more or less susceptible to oxidizing, and thus the operational ranges of the water vapor and oxidizing atmosphere would be adjusted to within the taught ranges to reach adequate dew points for a particular composition which still maintaining the oxidizing feature of the zinc vapor.

Regarding Claim 9, Boston does not specifically disclose wherein the oxidizing gas is supplied from both edges of the snout in a transverse direction of the steel strip; however it would have been obvious to do so in order to maximize homogeneity of the atmosphere over the steel strip. One of routine skill in the art would recognize that require gas to flow from the ends of a long snout would produce a less homogenous atmosphere than gas flowing from multiple parts along the sides of such a snout, wherein the gas would travel over and across the width, rather than the length, of the steel strip. For example, Kondo also teaches such a method of distributing atmospheric gas across the steel strip transversely from the sides of snout are well known (see para. [0005]). 

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.

Applicant argues that Boston and Kondo are silent to preventing oxide film-caused defects, and one of ordinary skill in the art would not have had a reasonable expectation of success for minimizing ash-caused defects and oxide film-cause defects. In response to applicant's argument that Boston or Kondo do not contemplate or disclose the importance of preventing oxide film-cause defects, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., minimum oxide film-caused defects) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Regarding Claim 5, Applicant argues that Boston does not teach preliminary investigation because Boston does not teach utilizing any predetermined data in adjusting the dew point conditions. This argument is not found persuasive. One of ordinary skill in the art would understand that trial and error examples pertain to preliminary investigation. Furthermore, one of ordinary skill in the art would appreciate that the ranges for dew points or atmosphere compositions disclosed by Boston are not arbitrary, and required preliminary investigation to produce, as shown by Examples 1-5. For example, in Example 4, the atmosphere and dew point were adjusted which resulted in less Zn in the atmosphere. Applicant further argues that Boston and Kondo do not teach or suggest determining optimum oxidizability of the snout atmosphere for a specific operation condition beforehand and adjusting to a predetermined value. This argument is not found persuasive as adjusting the dew point to find the optimum condition, for example see adjustments made for Example 4 of Boston, would read on the broadest most reasonable interpretation of determining the values beforehand, because these steps would occur before the final production of a steel strip meant for commercial availability, as would be understood by one of ordinary and routine skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           


/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731